UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 06-1113

                                  LARRY L. PAYTON , APPELLANT ,

                                                  V.


                                   JAMES B. PEAKE , M.D.,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                      Before KASOLD, LANCE, and SCHOELEN, Judges.

                                             ORDER

        Before the Court is a June 10, 2008, joint motion by the parties to vacate and remand, in part,
a March 8, 2006, decision of the Board of Veterans' Appeals (Board) that (1) denied entitlement to
service connection for a bilateral knee disorder, claimed as secondary to a low back disability, (2)
denied entitlement to service connection for hypertension, to include as secondary to service-
connected conversion reaction with psychoneurosis, and (3) remanded a claim for entitlement to
service connection for the residuals of a low back injury. On April 30, 2008, the Court ordered oral
argument before this panel, to be held on June 24, 2008. On May 14, 2008, the Court ordered
supplemental briefing by both parties.

        In the joint motion, the parties request that the Court vacate and remand the portion of the
Board decision denying entitlement to service connection for hypertension. Joint Motion (Mot.) at 1.
They agree that the claim should be vacated and remanded for VA to comply with its duty to assist,
see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096. Joint
Mot. at 2. The joint motion also indicates that the appellant no longer wishes to appeal the portion
of the Board decision denying entitlement to service connection for a bilateral knee disorder. Id.
at 1.

       Upon consideration of the foregoing, it is

     ORDERED that the Court's May 14, 2008, order for supplemental briefing is
WITHDRAWN. It is further

        ORDERED that the joint motion for partial vacatur and remand is GRANTED, and the
portion of the Board's decision denying entitlement to service connection for hypertension, to include
as secondary to service-connected conversion reaction with psychoneurosis, is VACATED and
REMANDED pursuant to 38 U.S.C. § 7252(a), for compliance with the terms of the joint motion.
The appeal is DISMISSED as to the portion of the Board decision denying entitlement to service
connection for a bilateral knee disorder, claimed as secondary to a low back disorder. Under Rule
41(b) of the Court's Rules of Practice and Procedure, this order is the mandate of the Court.

DATED:         June 17, 2008                         PER CURIAM.